El Juez Asociado Señoe Wolf
emitió la opinión del tribunal.
EN MOCION DE EEOONSIDEEAOION
En 26 de julio de 1938 las partes en este recurso convi-nieron en someterlo en sus méritos y por los argumentos y la prueba elevada ante este tribunal en el caso núm. 6639, El Pueblo de Puerto Rico v. Carlos Marchand Paz, por el delito de asesinato en segundo grado. La sentencia en este último caso fue revocada y devuelto el mismo para ulteriores procedimientos no inconsistentes con la opinión de este tribunal (ante, pág. 671). En el presente recurso, número 7211, la sentencia de la corte inferior fué confirmada más o menos por la autoridad del caso de El Pueblo v. Peña, 50 D.P.R. 862, 865, al efecto de que el delito de portar armas era distinto al de asesinato en segundo grado.
*886En el caso de asesinato la sentencia fué revocada debido a ciertas manifestaciones impropias bechas por el fiscal al jurado.
.Sucedió que el Juez De Jesús, quien presidió el caso, pre-paraba sus instrucciones cuando las manifestaciones impro-pias fueron bechas y no oyó los comentarios del fiscal. Por tanto, lo que el juez de distinto bizo fué considerar la prueba que desfiló ante él, sin referirse a las observaciones del fiscal.
El argumento del apelante es que. si este tribunal permite que la sentencia confirmatoria subsista, cuando el caso vaya a la corte de distrito el jurado tendrá conocimiento o noti-cias de que Carlos Marcband Paz fué convicto de portar un arma prohibida y que tal conocimiento afectaría el veredicto del jurado. La defensa de Carlos Marcband Paz fué en efecto que no se bailaba presente al cometerse el asesinato y que el verdadero culpable fué otra persona. El apelante admite que en el caso corriente en que se bace la alegación de de-fensa propia no puede baber por lo general duda alguna de la portación del arma prohibida, si es que tal arma realmente se usó, mas los hechos del caso de autos, según hemos in-dicado, difieren por completo.
El apelante en este caso no ha radicado alegato ni seña-lamiento de errores, sino que sometió el recurso por la prueba y los argumentos del caso de asesinato. Este último fué re-vocado en efecto a base de declaraciones juradas que no estuvieron ante el juez de distrito al dictar su sentencia. No se nos presentaron argumentos especiales durante la vista similares a los que ahora se sugieren. El dejar de colocar a esta corte en posición para juzgar los méritos de la presente solicitud sería suficiente para que se declarara sin lugar la moción de reconsideración.
Con frecuencia sucede que el juez o jurado ante quien se ve el caso condenará al acusado a base de cierta prueba y que otro no lo hará así. El Juez De Jesús, que oyó la prueba, resolvió e.n definitiva que Carlos Marcband Paz portaba un arma prohibida. La cuestión de culpabilidad en el caso de *887asesinato fue dejada al jurado que condenó a Carlos Mar-chand Paz. Otro jurado tal vez podría resolver lo contrario al juzgar la misma prueba que convenció al Juez De Jesús de que el acusado era culpable de portar un arma prohibida.
No podemos asumir con el apelante que en un segundo juicio por asesinato el jurado será informado del resultado de la apelación interpuesta en el presente recurso. Mucho menos podemos asumir que el jurado será indebidamente influido por cualesquiera rumores o por alguna otra informa-ción extraña a la prueba que pueda aducirse durante el juicio y que como resultado de tal influencia impropia violará su deber solemne y la seguridad de ordinario dada por éste al efecto de que juzgará el caso de conformidad con la prueba que se le someta y con la ley, tal cual ésta le es explicada en las instrucciones dádasle por el juez sentenciador. De todos modos, el temor del letrado del apelante de que algo similar pueda ocurrir en un segundo juicio por asesinato, no ofrece razón satisfactoria alguna para que se deje sin efecto la sen-tencia de este tribunal en el presente caso.

Debe declararse sin lugar la moción de reconsideración.

Los Jueces Sres. Presidente Del Toro y Asociado De Jesús no intervinieron.